Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “the test runner is configured to”, “the monitor is configured to”, “the test builder is configured to”, “test builder is also configured to”, and “the test runner is also configured to” in claim 19.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramraz (US 20190018761) in view of Anantharam (US20180089058).

Regarding Claim 1, Ramraz (US 20190018761) teaches
A method for testing a code using real time analysis, the method comprising:  
executing a group of test cases while performing real time analysis to find: (a) a set of overlapping code segments (Paragraph 0030, Method 200 may begin at block 202. At block 202, a processing device executing the testing component 134 may identify a plurality of tests 136 for a source code 135… numerous tests 136 may include overlapping test cases and/or blocks of code that are tested), 
there may be multiple overlaps of test cases and/or blocks of code that are accessed between the tests 136. Executing each of the tests 136 may cause the same blocks of code to be tested numerous times);  
generating, for at least some of the overlapping code segments, at least one overlapping code segment test for testing each of the at least some overlapping code segments (Paragraph 0032, the processing device may merge a subset of the tests 136 that includes the overlapping blocks of the source code 135 to create a merged test 139);  
wherein the generating is based, at least in part, on: (i) the input values that are fed, during the executing of the group of test cases, to the each one of the overlapping code segments, and on (ii) the output values that are outputted from the each one of the overlapping code segments, during the execution of the group of test cases (Paragraph 0033, merging the subset of tests 136 may include identifying an intersection that splits into at least two code paths in a block of code of at least one of the subset of tests 136. The two code paths may be traversed using different input parameters. For example, if the intersection is an if-else statement, a first input parameter may cause execution to enter the if statement block and another input parameter may cause execution to enter the else statement block);  
determining an evaluation process of the code that comprises executing one or more overlapping code segment tests for testing one or more overlapping code segments; and evaluating the code by executing the evaluation process (Paragraph 0035, the processing device may cause the merged test 139 to be executed to test the source code 135).  

Ramraz did not specifically teach
(b) input values that are fed, during the executing of the group of test cases, to each one of the set of overlapping code segments, and (c) output values that are outputted from each one of the overlapping code segments during the execution of the group of test cases. 

However, Anantharam (US20180089058) teaches
(b) input values that are fed, during the executing of the group of test cases, to each one of the set of overlapping code segments, and (c) output values that are outputted from each one of the overlapping code segments during the execution of the group of test cases (Paragraph 0028, At step 104, the received one or more test cases are selected, and the nodes of the selected test cases are compared step by step to identify the nodes that can be merged together. The nodes to be merged are identified on various parameters. In an exemplary embodiment of the present invention, the various parameters include test case IDs, processing steps of the test cases, paths between the start nodes and the end nodes, inputs and outputs, expected results, and actions related to testing of the software applications). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz’s teaching to Anatharam’s in order to generate optimized test tree model involving optimizing nodes by identifying and filtering out invalid nodes and generating optimized tree model by using optimized nodes (Anantharam [Summary]).

Regarding Claim 2, Ramraz and Anantharam teach
The method according to claim 1 further comprising evaluating the code by executing the one or more overlapping code segment tests instead of executing two or more test cases that include the one or more overlapping code segment tests (Ramraz [Paragraph 0035, the processing device may cause the merged test 139 to be executed to test the source code 135. In an implementation, the processing device may also discard the subset of tests 136. The merged test 139 may test the same blocks of code of the source code 135 as the subset of tests 136 that were merged]).  

Regarding Claim 4, Ramraz and Anantharam teach
The method according to claim 1 wherein a duration of the executing of one or more overlapping code segment tests is shorter that an aggregate duration of the executing of the two or more test cases (Ramraz [Paragraph 0035, Executing the merged test 139 may be performed in less time than executing the subset of the tests 136 that were merged]).
  
Regarding Claim 5, Ramraz and Anantharam teach
The method according to claim 1 further comprising generating the one or more overlapping code segment tests to comprise feeding to the one or more overlapping code segments at least some of the input values that were fed, during the executing of the group of test cases, to the one or more overlapping code segments (Ramraz [Paragraph 0033, merging the subset of tests 136 may include identifying an intersection that splits into at least two code paths in a block of code of at least one of the subset of tests 136. The two code paths may be traversed using different input parameters. For example, if the intersection is an if-else statement, a first input parameter may cause execution to enter the if statement block and another input parameter may cause execution to enter the else statement block. In an implementation, the processing device may take a snapshot of the intersection and include code in the merged test that tests the first code path of the at least two code paths with a first parameter, revert to the snapshot of the intersection, and test a second code path of the at least two code paths with a second parameter]). 

Regarding Claim 7, Ramraz and Anantharam teach
The method according to claim 1 wherein the at least some of the overlapping code segments are all of the overlapping code segments (Ramraz [Paragraph 0032, In an example, merging the subset of tests 136 may include selecting the subset of tests 136 in view of a predetermined threshold related to an execution time of blocks of code in the subset of tests or a predetermined threshold related to a percentage of the overlapping blocks of the source code 135 that are to be tested by each of the tests 136. For example, if over a certain percentage threshold (e.g., fifty percent, sixty percent, seventy percent, etc.) of the same blocks of the source code 135 are tested in two different tests 136, then those tests may be merged]).  

Regarding Claim 8, Ramraz and Anantharam teach
the processing device may cause the merged test 139 to be executed to test the source code 135]).  

Regarding Claim 9, Ramraz and Anantharam teach
The method according to claim 1 wherein the overlapping code segment is a function (Ramraz [Paragraph 0030, The source code 135 may include blocks of code (e.g., functions, lines of code within the functions, etc)]).  

Regarding Claim 10, Ramraz and Anantharam teach
The method according to claim 1 further comprising ranking at least some of the overlapping code segments based on numbers of test cases of the group of test cases that once executed accessed the overlapping code segments (Ramraz [Paragraph 0032, Another threshold may relate to the number of tests that cover the particular block of code. For example, the processing device may merge tests 136 when at least four tests test the same block of source code 135]).  

Regarding Claim 15, Ramraz and Anantharam teach
The method according to claim 1 wherein the group of test cases comprises all tests cases associated with the code (Ramraz [Paragraph 0030, The source code 135 may include blocks of code (e.g., functions, lines of code within the functions, etc.). The plurality of tests 136 may include automation tests that are developed to exhaustively test each code path in the source code 135]).  

Regarding Claim 18, Ramraz teaches 
A non-transitory computer readable medium that stores instructions for:  
executing a group of test cases while performing real time analysis to find: (a) a set of overlapping code segments (Paragraph 0030, Method 200 may begin at block 202. At block 202, a processing device executing the testing component 134 may identify a plurality of tests 136 for a source code 135… numerous tests 136 may include overlapping test cases and/or blocks of code that are tested), 
wherein each overlapping code segment is independently testable and accessed during an execution of two or more test cases of the group of test cases (Paragraph 0022, there may be multiple overlaps of test cases and/or blocks of code that are accessed between the tests 136. Executing each of the tests 136 may cause the same blocks of code to be tested numerous times);  
generating, for at least some of the overlapping code segments, at least one overlapping code segment test for testing each of the at least some overlapping code segments (Paragraph 0032, the processing device may merge a subset of the tests 136 that includes the overlapping blocks of the source code 135 to create a merged test 139);  
wherein the generating is based, at least in part, on: (i) the input values that are fed, during the executing of the group of test cases, to the each one of the overlapping code merging the subset of tests 136 may include identifying an intersection that splits into at least two code paths in a block of code of at least one of the subset of tests 136. The two code paths may be traversed using different input parameters. For example, if the intersection is an if-else statement, a first input parameter may cause execution to enter the if statement block and another input parameter may cause execution to enter the else statement block);  
determining an evaluation process of the code that comprises executing one or more overlapping code segment tests for testing one or more overlapping code segments; and evaluating the code by executing the evaluation process (Paragraph 0035, the processing device may cause the merged test 139 to be executed to test the source code 135).  

Ramraz did not specifically teach
(b) input values that are fed, during the executing of the group of test cases, to each one of the set of overlapping code segments, and (c) output values that are outputted from each one of the overlapping code segments during the execution of the group of test cases. 

However, Anantharam (US20180089058) teaches
(b) input values that are fed, during the executing of the group of test cases, to each one of the set of overlapping code segments, and (c) output values that are outputted from each one of the overlapping code segments during the execution of the group of test cases (Paragraph 0028, At step 104, the received one or more test cases are selected, and the nodes of the selected test cases are compared step by step to identify the nodes that can be merged together. The nodes to be merged are identified on various parameters. In an exemplary embodiment of the present invention, the various parameters include test case IDs, processing steps of the test cases, paths between the start nodes and the end nodes, inputs and outputs, expected results, and actions related to testing of the software applications). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz’s teaching to Anatharam’s in order to generate optimized test tree model involving optimizing nodes by identifying and filtering out invalid nodes and generating optimized tree model by using optimized nodes (Anantharam [Summary]).

Regarding Claim 19, Ramraz teaches
A computerized system that comprises a test runner, a monitor, a test builder, and a code evaluator; wherein the test runner is configured to execute a group of test cases; wherein the monitor is configured to perform real time analysis (during the execution of the group of test cases) to find: (a) a set of overlapping code segments (Paragraph 0030, Method 200 may begin at block 202. At block 202, a processing device executing the testing component 134 may identify a plurality of tests 136 for a source code 135… numerous tests 136 may include overlapping test cases and/or blocks of code that are tested),
wherein each overlapping code segment is independently testable and accessed during an execution of two or more test cases of the group of test cases (Paragraph 0022, there may be multiple overlaps of test cases and/or blocks of code that are accessed between the tests 136. Executing each of the tests 136 may cause the same blocks of code to be tested numerous times);    
wherein the test builder is configured to generate, for at least some of the overlapping code segments, at least one overlapping code segment test for testing each of the at least some overlapping code segments  (Paragraph 0032, the processing device may merge a subset of the tests 136 that includes the overlapping blocks of the source code 135 to create a merged test 139); 
wherein the generating is based, at least in part, on: (i) the input values that are fed, during the executing of the group of test cases, to the each one of the overlapping code segments, and on (ii) the output values that are outputted from the each one of the overlapping code segments, during the execution of the group of test cases (Paragraph 0033, merging the subset of tests 136 may include identifying an intersection that splits into at least two code paths in a block of code of at least one of the subset of tests 136. The two code paths may be traversed using different input parameters. For example, if the intersection is an if-else statement, a first input parameter may cause execution to enter the if statement block and another input parameter may cause execution to enter the else statement block);  
wherein test builder is also configured to determine an evaluation process of the code that comprises executing one or more overlapping code segment tests for testing one or more overlapping code segments; and  wherein the test runner is also configured to execute the evaluation process (Paragraph 0035, the processing device may cause the merged test 139 to be executed to test the source code 135).

Ramraz did not specifically teach
(b) input values that are fed, during the executing of the group of test cases, to each one of the set of overlapping code segments, and (c) output values that are outputted from each one of the overlapping code segments during the execution of the group of test cases. 

However, Anantharam (US20180089058) teaches
(b) input values that are fed, during the executing of the group of test cases, to each one of the set of overlapping code segments, and (c) output values that are outputted from each one of the overlapping code segments during the execution of the group of test cases (Paragraph 0028, At step 104, the received one or more test cases are selected, and the nodes of the selected test cases are compared step by step to identify the nodes that can be merged together. The nodes to be merged are identified on various parameters. In an exemplary embodiment of the present invention, the various parameters include test case IDs, processing steps of the test cases, paths between the start nodes and the end nodes, inputs and outputs, expected results, and actions related to testing of the software applications). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz’s teaching to Anatharam’s in order to generate optimized test tree model involving optimizing nodes by identifying and filtering out invalid nodes and generating optimized tree model by using optimized nodes (Anantharam [Summary]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ramraz (US 20190018761) in view of Anantharam (US20180089058), further in view of Frohlich (US 20130019126).

Regarding Claim 3, Ramraz and Anantharam teach
The method according to claim 1.

Ramraz and Anantharam did not teach
further comprising evaluating the code by executing the one or more overlapping code segment tests, and upon a failure of the one or more overlapping code segment tests avoiding from executing two or more test cases that include the one or more overlapping code segments.

However, Frohlich (US 20130019126) teaches 
further comprising evaluating the code by executing the one or more overlapping code segment tests, and upon a failure of the one or more overlapping code segment tests avoiding from executing two or more test cases that include the one or more overlapping code segments (Paragraph 0131, The test plan specifies for very test procedure and every test suite whether the test suite a test procedure or the complete test sequence shall be continued or shall be stopped after a test case (test procedure and associated test data set) fails).  

.

Claim 6, 11-14 and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Ramraz (US 20190018761) in view of Anantharam (US20180089058), further in view of Hu (US 20160162392).

Regarding Claim 6, Ramraz and Anantharam teach
The method according to claim 5.

Ramraz and Anantharam did not teach
further comprising determining expected output values to be outputted during an execution of the one or more overlapping code segment tests, based at least in part, on output values that were outputted from the one or more overlapping code segments, during the execution of the group of test cases.

However, Hu (US 20160162392) teaches 
further comprising determining expected output values to be outputted during an execution of the one or more overlapping code segment tests, based at least in part, on output Where regression testing takes place over a number of rounds, the prioritization metric is re-calculated for each round, with one or more of the factors input to form a basis for this calculation, changed based upon the results of the previous round. In this manner, the assignment of priority by the ATCP framework can adapt to the results of previous testing).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz and Anantharam’s teaching to Hu’s in order to perform test case prioritization of software testing data stored in database, by receiving user input and information about software test case from database, and communicating testing priority to database for storage (Hu [Summary]).

Regarding Claim 11, Ramraz and Anantharam teach
The method according to claim 10.

Ramraz and Anantharam did not teach
wherein the ranking is also based on at least one parameter that differs from the numbers of test cases of the group of test cases that once executed accessed the overlapping code segments.

However, Hu (US 20160162392) teaches 
Another set of factors that may be considered in calculating a prioritization metric, may relate to test prior testing history. For example, in sorting test cases based on history information, characteristics such as a bug found rate and test case stability may be considered).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz and Anantharam’s teaching to Hu’s in order to perform test case prioritization of software testing data stored in database, by receiving user input and information about software test case from database, and communicating testing priority to database for storage (Hu [Summary]).

Regarding Claim 12, Ramraz, Anantharam and Hu teach
The method according to claim 11.

Ramraz and Anantharam did not teach
wherein the at least one parameter is a number of bugs found in the test cases of the group.

However, Hu teaches 
Another set of factors that may be considered in calculating a prioritization metric, may relate to test prior testing history. For example, in sorting test cases based on history information, characteristics such as a bug found rate and test case stability may be considered).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz and Anantharam’s teaching to Hu’s in order to perform test case prioritization of software testing data stored in database, by receiving user input and information about software test case from database, and communicating testing priority to database for storage (Hu [Summary]).


Regarding Claim 13, Ramraz, Anantharam and Hu teach
The method according to claim 11.

Ramraz and Anantharam did not teach
wherein the at least one parameter is priorities assigned to the test cases of the group.

However, Hu teaches 
wherein the at least one parameter is priorities assigned to the test cases of the group (Paragraph 0076, Another set of factors that may be considered in calculating a prioritization metric, may relate to test prior testing history. For example, in sorting test cases based on history information, characteristics such as a bug found rate and test case stability may be considered).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz and Anantharam’s teaching to Hu’s in order to perform test case prioritization of software testing data stored in database, by receiving user input and information about software test case from database, and communicating testing priority to database for storage (Hu [Summary]).


Regarding Claim 14, Ramraz and Anantharam teach
The method according to claim 10.

Ramraz and Anantharam did not teach
further comprising prioritizing an execution of at least some of the overlapping code segments tests based on the ranking of the at least some of the overlapping code segments tested by the at least some of the overlapping code segments tests.

However, Hu teaches 
further comprising prioritizing an execution of at least some of the overlapping code segments tests based on the ranking of the at least some of the overlapping code segments The priority is input to a testing platform 130 for execution of the regression test case 132 in an order dictated by the priority).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz and Anantharam’s teaching to Hu’s in order to perform test case prioritization of software testing data stored in database, by receiving user input and information about software test case from database, and communicating testing priority to database for storage (Hu [Summary]).


Regarding Claim 16, Ramraz and Anantharam teach
The method according to claim 1.

Ramraz and Anantharam did not teach
further comprising executing multiple iterations of the evaluating of the code per each single executing of the group of test cases.

However, Hu teaches 
further comprising executing multiple iterations of the evaluating of the code per each single executing of the group of test cases (Paragraph 0047, It is noted that the regression testing takes place in an iterative manner over a number of rounds. Embodiments of the ATCP framework take advantage of this iterative nature of software testing, in order to implement adaptive functionality in assigning priority).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz and Anantharam’s teaching to Hu’s in order to perform test case prioritization of software testing data stored in database, by receiving user input and information about software test case from database, and communicating testing priority to database for storage (Hu [Summary]).

Regarding Claim 17, Ramraz and Anantharam teach
The method according to claim 1.

Ramraz and Anantharam did not teach
wherein the evaluating of the code is included in regression testing of the code.

However, Hu teaches 
wherein the evaluating of the code is included in regression testing of the code (Paragraph 0008, Where regression testing takes place over a number of rounds, the prioritization metric is re-calculated for each round, with one or more of the factors input to form a basis for this calculation, changed based upon the results of the previous round. In this manner, the assignment of priority by the ATCP framework can adapt to the results of previous testing).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramraz and Anantharam’s teaching to Hu’s in order to perform test case prioritization of software testing data stored in database, by receiving user input and information about software test case from database, and communicating testing priority to database for storage (Hu [Summary]).

Response to Arguments
Applicant argues “The section of Anantharam referred to in the Office Action is describing how nodes can be identified and selected to be merged into test cases. Inputs, outputs and expected results are one of the parameters or criteria that Anantharam uses to make such a determination.
The method of claim 1, however, is not using inputs, outputs or expected results to select code segments. Instead, claim 1 recites requires ‘executing a group of test cases while performing real time analysis to find ... (b) input values that are fed, during the executing of the group of test cases, to each one of the set of overlapping code segments, and ( c) output values that are outputted from each one of the overlapping code segments during the execution of the group of test cases; wherein each overlapping code segment is independently testable and accessed during an execution of two or more test cases of the group of test cases’.”

Examiner respectfully disagrees.  Paragraph [0030] of Ramraz discloses “a processing device executing the testing component 134 may identify a plurality of tests 136 for a source 
As a result, the combination of Ramraz and Anatharam teaches  “executing a group of test cases while performing real time analysis to find ... (b) input values that are fed, during the executing of the group of test cases, to each one of the set of overlapping code segments, and ( c) output values that are outputted from each one of the overlapping code segments during the execution of the group of test cases; wherein each overlapping code segment is independently testable and accessed during an execution of two or more test cases of the group of test cases”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191